


110 HR 4884 IH: Helping Our Veterans to Keep Their

U.S. House of Representatives
2007-12-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 4884
		IN THE HOUSE OF REPRESENTATIVES
		
			December 19, 2007
			Mr. Filner introduced
			 the following bill; which was referred to the
			 Committee on Veterans’
			 Affairs
		
		A BILL
		To amend title 38, United States Code, to make certain
		  improvements in the home loan guaranty programs administered by the Secretary
		  of Veterans Affairs, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Helping Our Veterans to Keep Their
			 Homes Act of 2008.
		2.Improvements in
			 home loan guaranty programs administered by Secretary of Veterans
			 Affairs
			(a)Decrease in
			 equity requirement for certain loansSection 3710(b)(8) of title
			 38, United States Code, is amended by striking 90 percent and
			 inserting 100 percent.
			(b)Limitation on
			 amount of fees
				(1)LimitationSubsection
			 (b) of section 3729 of such title is amended to read as follows:
					
						(b)Amount of
				feeThe amount of the fee
				shall be one percent of the total amount of the loan guaranteed, insured, or
				made, or, in the case of a loan assumption, the unpaid principal balance of the
				loan on the date of the transfer of the
				property.
						.
				(2)Conforming
			 amendmentsSuch title is further amended—
					(A)in section
			 3703(e)(2), by striking subparagraph (A) and inserting the following new
			 subparagraph (A):
						
							(A)a loan assumed under section 3714 of this
				title;
				or
							.
					(B)in section
			 3734(b)(2), by striking subparagraph (A) and inserting the following new
			 subparagraph (A):
						
							(A)Fees collected under section 3729 of this
				title.
							.
					(c)Extension of
			 demonstration project on adjustable rate mortgagesSection
			 3707(a) of such title is amended by striking 2008 and inserting
			 2018.
			(d)Extension of
			 demonstration project on hybrid adjustable rate mortgagesSection
			 3707A(a) of such title is amended by striking 2008 and inserting
			 2012.
			(e)Increase in
			 maximum guaranty amountSection 3703(a)(1)(C) of title 38, United
			 States Code, is amended by inserting 150 percent of after
			 25 percent of.
			(f)Annual increase
			 in home loan guaranty amountsSection 3703(a) of such title is
			 amended by adding at the end the following new paragraph:
				
					(3)With respect to any fiscal year, the
				Secretary shall provide a percentage increase in the amounts guaranteed under
				subsection (a) equal to the percentage by which—
						(A)the Consumer Price Index (all items,
				United States city average) for the 12-month period ending on the June 30
				preceding the beginning of the fiscal year for which the increase is made,
				exceeds
						(B)such Consumer Price Index for the
				12-month period preceding the 12-month period described in subparagraph
				(A).
						.
			(g)Review of loans
			 for purchase of condominiumsThe Secretary of Veterans Affairs shall
			 review and streamline the process of guaranteeing home loans under chapter 37
			 of title 38, United States Code, for the purchase of a condominium.
			
